Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (JP577805 B2) in view of Ariga et al. (US 2008/0072588 A1) hereinafter Ariga
Regarding Claim 1 Yamamoto teaches a hydraulic drive apparatus comprising: a displacement variable first hydraulic pump (P1) that includes a first displacement variable part (Ra) and delivers pressurized oil to a plurality of hydraulic actuators (Par.0016) including one traveling hydraulic motor (par.0016); a first tilting actuator (RA)that drives the first displacement variable part (Ra) to increase/decrease a delivery amount of the pressurized oil to be delivered from the first hydraulic pump (P1); a first regulator (RB)that variably controls a control pressure that is supplied to/discharged from the first tilting actuator (RA); a first proportional electromagnetic valve (Vr1)that is connected through a first oil passage (See Fig below) to a pressure receiving chamber (See Fig below)of the first regulator (RB)and supplies an output pressure to the pressure receiving chamber (See Fig below)of the first regulator (RB); a displacement variable second hydraulic pump (P2)that includes a second displacement variable part (Ra)and delivers pressurized oil to a plurality of hydraulic actuators (Par.0016); a second tilting actuator (RA) that drives the second displacement variable part (Ra)to increase/decrease a delivery amount of the pressurized oil to be delivered from the second hydraulic pump (P2); a second regulator (RB) that variably controls a control pressure that is supplied to/discharged from the second tilting actuator (RA); a .
Yamamoto remains silent regarding the arrangement of actuators whereby one traveling motor is supplied by the first pump and the other traveling motor supplied by the second pump.
However, Ariga teaches a hydraulic circuit for an earth moving machine having a first pump and second pump (1,2) supplying fluid to plurality of  actuators (50-52 & 53-56) (Fig 2). Ariga further discloses a hydraulic arrangement of the actuators whereby a first travel motor(50) is supplied by the first pump (1) and a second travel motor (56) is supplied by the second pump (2) (Fig 1-2).
Therefore, since both Yamamoto and Ariga are in the same field of endeavor and both teach known hydraulic arrangements that are used for supplying fluid to hydraulic travel motors, it would have been obvious to one of ordinary skill the art to have replaced one arrangement type for the other by forming left and right travel motors to be supplied by first and second pumps respectively to achieve a predictable result of forming a hydraulic passageway for supplying pressurized fluid to travel motors. 
Regarding Claim 2 Yamamoto teaches wherein the first oil passage (See Fig below) is provided between the first proportional electromagnetic valve (Vr1)and the pressure receiving chamber (See Fig below)in the first regulator (RB), the second oil passage (see Fig below) is provided between the second proportional electromagnetic valve (Vr2) and the pressure receiving chamber (See Fig below)in the second regulator(RB), and the switching valve (Vs1) is provided between the first oil passage (See Fig below) and the second oil passage (see Fig below).

    PNG
    media_image1.png
    1030
    782
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 3-4 are objected to but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 
Conclusion
	Prior art made of record not relied up on are pertinent to applicant’s disclosure. Lee (US 2007/0205026 A1); Okano et al. (US 2012/0285157 A1) teach displacement adjustment mechanisms of pumps having proportional valves supplying fluid to pilot valves. Nakamura (US 6, 183,210 B1) teach pilot pump (Pp) supplying fluid to proportional valves (30-32) that adjust displacement of pumps (1, 2) (Fig 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY TEKA whose telephone number is (571)272-9804.  The examiner can normally be reached on M-F 11-9 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABIY TEKA/Primary Examiner, Art Unit 3745